Citation Nr: 0208965	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  01-09 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to vocational rehabilitation benefits under 
38 U.S.C.A. ch. 31 (West 1991 & Supp. 2001).

(The issues of service connection for vertigo and of a 
compensable disability rating for bilateral hearing loss are 
the subject of a separate decision).    


REPRESENTATION

Appellant represented by:	Colorado Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had active service from July 1973 to July 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision of the 
Vocational Rehabilitation and Counseling (VR&C) Division of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran has two service-connected disabilities: 
tinnitus, rated as 10 percent disabling; and bilateral 
hearing loss, rated as zero percent disabling 
(noncompensable).  

3.  The evidence of record shows that the veteran's service-
connected hearing loss materially contributes to impairment 
of employability, but that the veteran has overcome the 
effects of the impairment of employability through employment 
in an occupation consistent with his or her pattern of 
abilities, aptitudes and interests, and is successfully 
maintaining such employment. 

4.  An employment handicap does not exist; consequently, a 
serious employment handicap does not exist.  



CONCLUSION OF LAW

Eligibility for vocational rehabilitation benefits under 
38 U.S.C.A. ch. 31 is not established.  38 U.S.C.A. §§ 3101, 
3102, 3106, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
21.40, 21.51, 21.52 (2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).   

Review of the claims folder reveals compliance with the 
statutory provisions.  That is, the October 2001 statement of 
the case provided the veteran and his representative with the 
applicable law and regulations and gave notice as to the 
evidence needed to substantiate his claim.  With respect to 
the duty to assist, the record includes evidence pertinent to 
the veteran's employability as acquired from the veteran.  
The Board observes that the nature of this particular claim 
limits the relevance of medical evidence.  In any event, the 
Board is satisfied that the record is sufficient for proper 
adjudication of the veteran's appeal.  Finally, the veteran 
has had ample opportunity to present evidence and argument in 
support of his appeal.  Therefore, there is no indication 
that the Board's present review of the claim will result in 
any prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).


Factual Background

The RO established service connection for left ear hearing 
loss in a December 1976 rating decision and right ear hearing 
loss in a May 1999 rating decision.  The hearing loss has 
been continuously rated as noncompensable (zero percent 
disabling).  Also in May 1999, it granted service connection 
for tinnitus, evaluated as 10 percent disabling.  Adjudicated 
nonservice-connected disabilities consist of vertigo.   

Evidence in the claims folder showed a letter from the 
veteran to the Equal Employment Opportunity Commission dated 
in April 1998.  He indicated that he started working at the 
U.S. Air Force Academy (USAFA) in June 1986 as a master 
gardener and heavy equipment operator.  He was removed from 
his position as heavy equipment operator due to hearing loss 
and a hole in the right eardrum.  It was noted that he had 
been temporarily transferred to a planning position.  He was 
unable to accept a painting position due to asthma.  A 
Notification of Personnel Action stated that that, effective 
May 1998, the veteran has his employment position changed 
from engineering equipment operator to medical clerk.  The 
previous position was paid on the Wage Grade scale; the new 
position was General Schedule.  It was noted that the new 
position was at the full performance level.  His duty station 
remained at the USAFA.     

The veteran submitted a claim for vocational rehabilitation 
benefits in May 1999.  He had a 10 percent rating for 
tinnitus.  He also noted that he suffered from vertigo and 
hearing impairment.  The veteran had one and one-half years 
of college.  He wanted to go to college or vocational school.  
In an associated statement, the veteran explained that he had 
been a heavy equipment operator for 15 years but had been 
removed from that job due to hearing impairment and vertigo.  
He noted that he could not retain his commercial driver's 
license (CDL).  In addition, he could no longer work in 
construction because he had to be in a low noise environment.  
He stated that he wanted to be a social worker.  The veteran 
provided no additional information in his November 1999 
claim.  

The February 2001 report of vocational assessment indicated 
that the veteran received a high school equivalency and 
attended college for one and one-half years.  He was a 
certified welder and had a CDL until the Occupational Safety 
and Health Administration (OSHA) took it away due to hearing 
impairment.  In service, the veteran served as an anti-tank 
demolition expert.  He worked as a heavy equipment engineer 
at the USAFA from 1984 to 1997.  At that time, he could not 
pass the hearing test to keep his CDL.  From 1997 to the 
present, he worked as a mail clerk at USAFA.  He had 
previously worked at other government agencies as well.  The 
veteran took multiple tests to assess his aptitudes, 
interests, work values, and personality.  He stated that he 
would like to learn computers for business since he was 
unable to work in his chosen field due to hearing loss.  The 
vocational counselor indicated that the veteran's stated 
reason for applying for vocational rehabilitation seemed to 
stem from the impact of hearing loss and vertigo on his 
ability to do the work he enjoyed, i.e., operating heavy 
equipment and driving a truck.  He possibly found working in 
an office too constraining.  He believed that he would have 
more opportunity for advancement if he had a business degree 
and computer knowledge.  The counselor concluded that the 
veteran did not appear to qualify for vocational 
rehabilitation.  He was presently employed and could improve 
his computer skills on the job or through classes attended in 
the community.  The VR&C Division notified the veteran of its 
denial of vocational rehabilitation benefits in a February 
2000 letter.  

In his November 2000 notice of disagreement, the veteran 
asserted that his hearing loss, tinnitus, and vertigo 
combined to cause an inability to retain career jobs.  He had 
been unable to do his job as a heavy equipment operator and 
believed that he should be retrained.  In his October 2001 
substantive appeal, he added that he had lost his CDL due to 
service-connected disability.   

Analysis

In pertinent part, VA law and regulation provides that a 
veteran is entitled to rehabilitation services under 
38 U.S.C.A. chap. 31 when he has a service-connected 
disability rated as 10 percent disabling and is determined to 
be in need of rehabilitation to overcome a serious employment 
handicap.  38 U.S.C.A. § 3102 (West 1991 & Supp. 2001); 
38 C.F.R. § 21.40 (2001).  If the disability is rated as less 
than 20 percent disabling, an original application for 
vocational rehabilitation benefits must have been filed 
before November 1, 1990.  38 C.F.R. § 21.40(a)(3).    

The basic period of eligibility for vocational rehabilitation 
benefits is 12 years beginning from the date of the veteran's 
discharge from service.  38 U.S.C.A. 
§ 3103; 38 C.F.R. § 21.41.  The 12-year period does not begin 
to run until the veteran establishes a compensable service-
connected disability required for purposes of establishing 
basic entitlement to benefits under 38 C.F.R. § 21.40(a).  
38 C.F.R. § 21.42(a); see also 38 U.S.C.A. § 3103(b)(3).  In 
addition, the 12-year period of basic eligibility may be 
extended for a veteran with a serious employment handicap 
under specified circumstances.  38 U.S.C.A. § 3103(c); 
38 C.F.R. § 21.44.  

"Employment handicap" means an impairment, resulting in 
substantial part from service-connected disability, of the 
veteran's ability to prepare for, obtain, or retain 
employment consistent with his abilities, aptitudes, and 
interests.  38 U.S.C.A. 
§ 3101(1); 38 C.F.R. § 21.51(b).  Components of employment 
handicap include impairment, service-connected disability, 
nonservice-connected disability, and consistency with 
abilities, aptitudes, and interests.  38 C.F.R. § 21.51(c).  
Impairment is restrictions on employability caused by 
service-connected and nonservice-connected disabilities, 
deficiencies in education and training, negative attitudes 
toward the disabled; and other pertinent factors.  38 C.F.R. 
§ 21.51(c)(1).  The veteran's service-connected disability 
need not be the sole or primary cause of the employment 
handicap, but it must materially contribute to impairment.  
Its effects must be identifiable, measurable, or observable.  
38 C.F.R. § 21.51(c)(2).  A determination as to whether 
service-connected disability materially contributes to 
impairment to employment assesses the affect of the 
disability on the veteran's ability to prepare for, obtain, 
or retain employment.  38 C.F.R. § 21.51(e).   

Therefore, an employment handicap exists when the veteran has 
an impairment of employability, his service-connected 
disability materially contributes to the impairment of 
employability, and he has not overcome the effects of the 
impairment of employability through employment in an 
occupation consistent with his pattern of abilities, 
aptitudes and interests.  38 C.F.R. § 21.51(f)(1).  
Conversely, an employment handicap does not exist if the 
veteran's employability is not impaired, if the veteran's 
employability is impaired but his service-connected 
disability does not materially contribute to the impairment 
of employability, or the veteran has overcome the effects of 
the impairment of employability through employment in an 
occupation consistent with his or her pattern of abilities, 
aptitudes and interests, and is successfully maintaining such 
employment.  38 C.F.R. § 21.51(f)(2). 

When an employment handicap is found, VA must further 
determine whether a serious employment handicap exists.  
38 U.S.C.A. § 3106(a); 38 C.F.R. § 21.52(a).  "Serious 
employment handicap" means a significant impairment, 
resulting in substantial part from service-connected 
disability rated at 10 percent or more, of a veteran's 
ability to prepare for, obtain or retain employment 
consistent with his abilities, aptitudes, and interests.  
38 U.S.C.A. § 3101(7); 38 C.F.R. § 21.52(b).  

A veteran with an employment handicap will be held to have 
serious employment handicap if he has a neuropsychiatric 
service-connected disability rated at thirty percent or more 
disabling, any other service-connected disability rated at 
fifty percent or more disabling.  38 C.F.R. § 21.52(c).  A 
veteran with a nonneuropsychiatric service-connected 
disability may be found to have a serious employment handicap 
even though the disability is rated at thirty or forty 
percent disabling, when either of the following conditions 
exists: (1) The veteran has a prior history of poor 
adjustment in training and employment, and special efforts 
will be needed if the veteran is to be rehabilitated; or (2) 
The veteran's situation presents special problems due to 
nonservice-connected disability, family pressures, etc., and 
a number of special and supportive services are needed to 
effect rehabilitation.  38 C.F.R. § 21.52(d).   	

A finding of serious employment handicap will normally not be 
made when a veteran's service-connected disability is rated 
at less than thirty percent 
disabling.  38 C.F.R. § 21.52(e).  However, a finding of 
serious employment handicap may nevertheless be made when the 
veteran's service-connected disability has caused substantial 
periods of unemployment or unstable work history and the 
veteran has demonstrated a pattern of maladaptive behavior 
shown by a history of withdrawal from society or continuing 
dependency on government income support programs. Id.    

The Board notes that the VR&C's initial denial letter was 
limited to a determination as to whether serious employment 
handicap existed.  However, in its October 2001 statement of 
the case, the VR&C expanded its denial to include a 
determination that the veteran's application was received 
after the 12-year eligibility date and that there was no 
serious employment handicap to warrant an extension of that 
12-year period.  In his October 2001 substantive appeal, the 
veteran asserted that he filed a claim in 1979.  

Review of the claims folder reveals no compensable service-
connected disability in effect until the RO granted service 
connection for tinnitus effective from April 1999.  
Therefore, the basic eligibility date begins to run on the 
date of notification of the compensable rating.  38 U.S.C.A. 
§ 21.42(a).  However, because the evaluation is for less than 
20 percent, an original claim must have been filed before 
November 1, 1990.  38 C.F.R. § 21.40(a)(3).  There is no 
indication of vocational rehabilitation claim being submitted 
prior to May 1999.  In July 1979, the RO received from the 
veteran a letter stating that he had been unable to pass 
employment physicals, and had therefore been denied 
employment, because of his hearing loss.  The Board finds 
that this statement does not constitute an informal claim for 
vocational rehabilitation benefits because it does not 
indicate an intent to apply for such benefits.  38 C.F.R. § 
21.31.       

In any event, the Board emphasizes that, whether determining 
initial eligibility or determining whether to extend the 
period of eligibility, the dispositive issue is whether the 
veteran has a serious employment handicap.  In this case, the 
Board finds that the veteran is not eligible for vocational 
rehabilitation because an employment handicap does not exist, 
and, consequently, a serious employment handicap does not 
exist.  The record shows that the veteran has been excluded 
from some types of employment due at least in part to his 
service-connected bilateral hearing loss, as well as 
nonservice-connected conditions, a significant work history 
in employment from which the veteran is now generally 
precluded due to hearing loss, and limited education and 
training.  The Board finds that these factors combine to 
create impairment to employment.  38 C.F.R. § 21.51(c).   

However, the evidence also shows that the veteran has 
overcome that impairment through suitable employment.  As 
noted by the vocational counselor, the veteran is currently 
working in a position he has maintained for several years.  
The position is apparently suitable to his aptitudes and 
interests, as he is seeking ways to increase his potential 
for career advancement in that area, i.e., through obtaining 
computer skills or a business degree.   Therefore, a finding 
of employment handicap is precluded.  38 C.F.R. § 
21.51(f)(2).  Moreover, because an employment handicap is not 
found, VA need not determine whether serious employment 
handicap exists.  38 U.S.C.A. § 3106(a); 38 C.F.R. § 
21.52(a).  Accordingly, entitlement to vocational 
rehabilitation benefits under 38 U.S.C.A. ch. 31 is denied.  


ORDER

Entitlement to vocational rehabilitation benefits under 
38 U.S.C.A. ch. 31 is denied.  




		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

